               Case 19-10872-KG           Doc 173       Filed 05/30/19       Page 1 of 19



                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE



In re                                              Chapter 11

Fuse, LLC, et al.,1                                Case No.: 19-10872(KG)
                                                   (Jointly Administered)
                         Debtors.
                                                     Hearing Date: June 5, 2019 at 10:00 a.m.
                                                     Objections Due: 5/29/19 at 4 p.m.,
                                                     extended to 5/30/19 at 4 p.m. for the U.S.
                                                     Trustee

                                                     Re Docket No. 13, 14, 57



        U.S. TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTORS’
              PREPACKAGED JOINT PLAN OF REORGANIZATION

        Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”),

hereby submits this Objection to Confirmation of Debtors’ Prepackaged Joint Plan of

Reorganization (the “Plan”) (Docket No. 14), and respectfully states as follows:

                             I. PRELIMINARY STATEMENT

        1.      The U. S. Trustee objects to approval of the Disclosure Statement and to

confirmation of the Debtors’ Plan, for a variety of reasons, including but not limited to

                a. The Disclosure Statement does not contain “adequate information;”




        1
                 The Debtors and the last four digits of their taxpayer identification numbers are:
Fuse Media, Inc. (9721); Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC
(5499); SCN Distributions, LLC (9656); Latino Events LLC (8204); Fuse Holdings LLC (5673);
Fuse Finance, Inc. (8683); and FM Networks LLC (6500). The Debtors’ headquarters and
service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
               Case 19-10872-KG           Doc 173       Filed 05/30/19      Page 2 of 19



                b. The Plan improperly purports to be a general settlement of all claims

                    against the Debtors;

                c. The Plan seeks substantive consolidation without an appropriate factual

                    predicate;

                d. The Debtors seek to release numerous entities without an appropriate

                    factual predicate;

                e. To the extent that the Plan is seeking approval of certain bonus and

                    severance programs, it violates 11 U.S.C. § 503(c).

        2.      For these reasons, as set forth in greater detail below, confirmation of the

Debtors’ Plan should be denied.2

                                      II. JURISDICTION

        3.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States

District Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii)

28 U.S.C. § 157(b)(2), this Court has jurisdiction to hear and determine this objection.

        4.      Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with

administrative oversight of the bankruptcy system in this District. Such oversight is part

of the U. S. Trustee’s overarching responsibility to enforce the laws as written by

Congress and interpreted by the courts. See United States Trustee v. Columbia Gas

Systems, Inc. (In re Columbia Gas Systems, Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)




        2
                 The U.S. Trustee’s counsel believes she has reached an agreement in principle
with the Debtors’ counsel as to modifications to be made to the Plan relating to issues other than
those addressed in this Objection, which must be reduced to writing. These include limiting the
exculpation clause to fiduciaries of the Debtors’ estates. The U.S. Trustee reserves the right to
supplement this Objection, or to assert additional objections at the hearing on confirmation, if
final resolution of such issues is not realized.
                                                 2
              Case 19-10872-KG          Doc 173     Filed 05/30/19      Page 3 of 19



(noting that the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307 which

goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the “U.S. Trustee as a “watchdog”).

       5.      Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to

monitor plans and disclosure statements filed in Chapter 11 cases and to comment such

plans and disclosure statements.

       6.      Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on this

objection.

                                        III. FACTS
       7.      On April 22, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code.

       8.      The Debtors remain in possession of their assets and continue to manage

their business as debtor-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

       9.      The U.S. Trustee appointed an Official Committee of Unsecured Creditors

on May 10, 2019.

       10.     On April 23, 2019, the Debtors filed a Plan and Disclosure Statement. See

Dkt. Nos. 13 and 14.

       11.     On April 24, 2019, this Court conditionally approved the Disclosure

Statement. See Dkt. No. 57.

       12.     The Plan provides for one voting class, consisting of the Senior Secured




                                              3
               Case 19-10872-KG          Doc 173      Filed 05/30/19      Page 4 of 19



Notes Claims3 (Class 3).

        13.     Each holder of a Senior Secured Notes Claims will receive its pro rata

share of (a) Cash in the Debtors’ accounts, minus Cash needed in the Reorganized

Debtors’ operations and to fund the Fuse Litigation Trust, (b) New Secured Debt (a new

first lien term loan in the amount of Forty-Five Million Dollars ($45,000,000); (c) 100 %

of the New Membership Interests of the Reorganized Parent and (d) 100% of the

Litigation Trust Interests in the Fuse Litigation Trust.

        14.     General Unsecured Creditors are receiving no distribution under the Plan.

Disclosure Statement Issues

        15.     On the Effective Date, the Litigation Trust Assets vest automatically in the

Fuse Litigation Trust. The Plan defines the “Litigation Trust Assets” as “all assets held

from time to time by the Fuse Litigation Trust (including the Litigation Claims) . . .”

        16.     Litigation Claims are defined in the Plan as “the claims, rights of action,

suits or proceedings, whether in law or in equity, whether known or unknown, that any

Debtor or Estate may hold against any Entity, including any and all Causes of Action of

the Debtors (other than Claims in the nature of setoff or recoupment and except as

otherwise limited herein), including, but not limited to, any and all Causes of Action

against AT&T Services, Inc., DirecTV, LLC, and each of their respective Related

Persons.”

        17.     The Plan Supplement filed on April 23, 2019 at docket number 15,

identified the “Preserved Causes of Action of Debtors Against Third Parties,” as only,



        3
                 Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan and/or Disclosure Statement.
                                                4
              Case 19-10872-KG          Doc 173      Filed 05/30/19     Page 5 of 19



“Any and all Causes of Action against AT&T Services, Inc., DirecTV, LLC, and each of

their respective Related Persons.”

       18.     On May 21, 2019, five business days before the confirmation objection

deadline, the Debtors filed an Amended Plan Supplement at docket number 159, which

now identifies the “Preserved Causes of Action of Debtors Against Third Parties,” as

“Any and all claims, rights of action, suits or proceedings, whether in law or in equity,

whether known or unknown, that any Debtor or Estate may hold against any Entity,

including any and all Causes of Action of the Debtors, including, but not limited to, any

and all Causes of Action against AT&T Services, Inc., DirecTV, LLC, and each of their

respective Related Persons.”

       19.     The Debtors’ claims agent, KCC, has a separate link on the Fuse case

home page, named “Solicitation Materials.” As of May 30, 2019, the original Plan

Supplement was included in this link, but the Amended Plan Supplement was not.

       20.     The Disclosure Statement does not include a discussion about the claims

to be transferred to the Fuse Litigation Trust, or any estimate of their potential value.

Rather, the Liquidation Analysis simply states, “This Liquidation Analysis does not

attribute any value to potential litigation claims that may belong to the Debtors’ estates,

including any claims to recover potentially avoidable preferential and/or fraudulent

transfers.”

       21.     The Plan Supplement includes a Sale Bonus Plan, which entitles

Participants to a Sale Transaction Bonus, if a Definitive Agreement for a Sale

Transaction is executed on or prior to the first anniversary of the Effective Date of the

Plan. The Disclosure Statement does not include any discussion of the potential sale of

                                              5
              Case 19-10872-KG          Doc 173      Filed 05/30/19     Page 6 of 19



the Reorganized Debtors within the first year after the Effective Date.

Provisions of the Plan Related to Debtor Releases

       22.     Section XI.B. of the Plan provides:

       Effective as of the effective date, for good and valuable consideration
       provided by each of the released parties, the adequacy of which is hereby
       acknowledged and confirmed, the debtors and the reorganized debtors, in
       their individual capacities and as debtors-in-possession, the fuse litigation
       trust and the litigation trustee (collectively, the “releasing parties”) will be
       deemed to have conclusively, absolutely, unconditionally, irrevocably, and
       forever provided a full discharge, waiver and release to the released parties
       (and each such released party so released shall be deemed forever
       released, waived and discharged by the releasing parties) and their
       respective properties from any and all claims, causes of action, litigation
       claims and any other debts, obligations, rights, suits, damages, actions,
       remedies, and liabilities whatsoever, whether known or unknown, foreseen
       or unforeseen, existing as of the effective date or thereafter arising, in law,
       at equity, whether for tort, contract, or otherwise, based in whole or in part
       upon any act or omission, transaction, or other occurrence or
       circumstances existing or taking place prior to or on the effective date
       arising from or related in any way in whole or in part to the debtors, the
       chapter 11 cases, the disclosure statement, the plan or the solicitation of
       votes on the plan that such releasing party would have been legally
       entitled to assert (whether individually or collectively) or that any holder
       of a claim or equity interest or other entity would have been legally
       entitled to assert for or on behalf of the debtors, their estates or the
       reorganized debtors (whether directly or derivatively) against any of the
       released parties; provided, however, that the foregoing provisions of this
       release shall not operate to waive or release (i) any offset, defense,
       counterclaim, reduction, or credit that the debtors or reorganized debtors
       may have with regard to any claim asserted against them by a released
       party, (ii) any causes of action expressly set forth in and preserved by the
       plan or the plan supplement; (iii) any causes of action arising from fraud,
       gross negligence, or willful misconduct as determined by final order of the
       bankruptcy court or any other court of competent jurisdiction; and/or (iv)
       the rights of such releasing party to enforce the plan and the contracts,
       instruments, releases, indentures, and other agreements or documents
       delivered under or in connection with the plan or assumed pursuant to the
       plan or assumed pursuant to final order of the bankruptcy court. The
       foregoing release shall be effective as of the effective date without further
       notice to or order of the bankruptcy court, act or action under applicable
       law, regulation, order, or rule and without need for any notice to or any
       vote, consent, authorization, approval, ratification or other action by any
       entity or other person or any director, stockholder, security holder,
                                               6
              Case 19-10872-KG         Doc 173      Filed 05/30/19     Page 7 of 19



       manager, member, or partner (or board thereof) of any entity and the
       confirmation order will permanently enjoin the commencement or
       prosecution by any person or entity, whether directly, derivatively or
       otherwise, of any claims, obligations, suits, judgments, damages,
       demands, debts, rights, causes of action, or liabilities released pursuant to
       this release. Notwithstanding the foregoing, the debtors are not releasing
       the debtors (but they are releasing the related persons to the debtors
       pursuant to this paragraph).

       23.     Released Party is defined as:

       “Released Party” means, collectively, each in its capacity as such: (a) the
       Debtors; (b) the Debtors’ current and former directors and officers; (c) the
       Reorganized Debtors; (d) the Senior Secured Notes Trustee; (e) the
       Supporting Noteholders; (f) the Holders of the Senior Secured Notes
       Claims who vote in favor of the Plan; and (g) the Related Persons of each
       of (a) through (f) of the foregoing.

       24.     Related Persons are defined as:

       “Related Persons” means, with respect to any Person, such Person’s
       predecessors, successors, assigns and present and former Affiliates
       (whether by operation of law or otherwise) and subsidiaries, and each of
       their respective current and former officers, directors, principals,
       employees, employers, shareholders, members (including ex officio
       members), general partners, limited partners, agents, managers, managing
       members, financial advisors, attorneys, accountants, investment bankers,
       investment advisors, consultants, representatives, and other professionals,
       in each case acting in such capacity at any time, and any Person claiming
       by or through any of them.

       25.     The Plan also effectuates a waiver of Avoidance Actions against current

and former officers and directors through the definition of Avoidance Action:

““Avoidance Actions” means any and all avoidance, recovery, subordination or other

actions or remedies that may be brought by and on behalf of the Debtors or their Estates

under the Bankruptcy Code or applicable nonbankruptcy law, including, without

limitation, actions or remedies arising under sections 502, 510 or 542-553 of the

Bankruptcy Code. For the avoidance of doubt and notwithstanding anything to the

contrary herein, “Avoidance Actions” shall not include any actions or remedies arising
                                               7
              Case 19-10872-KG         Doc 173      Filed 05/30/19     Page 8 of 19



under sections 542-553 of the Bankruptcy Code which may be pursued against the

Debtors’ current and former directors and officers, or their employers or affiliates.”

Provisions of the Plan Relating to General Settlement of Claims

       26.     Article V.A. of the Plan provides:


       Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
       9019, and in consideration for the classification, distributions, releases and
       other benefits provided under the Plan, upon the Effective Date, the
       provisions of the Plan will constitute a good faith compromise and
       settlement of all Claims and Equity Interests and controversies resolved
       pursuant to the Plan.

Provisions of the Plan Relating to Substantive Consolidation


       27.     Article V.H. of the Plan provides:


       The Plan serves as a motion by the Debtors seeking entry, pursuant to
       section 105 of the Bankruptcy Code, of an order authorizing, on the
       Effective Date, the substantive consolidation of the Estates of all of the
       Debtors for purposes of classifying and treating all Claims under the Plan,
       including for voting, confirmation, and distribution purposes only.
       Substantive consolidation will not (i) alter the state of organization of any
       Debtor for purposes of determining applicable law of any of the Causes of
       Action, (ii) alter or impair the legal and equitable rights of the Debtors to
       enforce any of the Causes of Action, or (iii) otherwise impair, release,
       discharge, extinguish or affect any of the Causes of Action or issues raised
       as a part thereof. If substantive consolidation is ordered, then on and after
       the Effective Date, all Assets and liabilities of the Debtors shall be treated
       as though they were merged into a single estate for purposes of treatment
       of and distributions on Claims. All duplicative Claims (identical in both
       amount and subject matter) Filed against more than one of the Debtors
       shall automatically be expunged so that only one Claim survives against
       the consolidated Debtors. All guarantees by any Debtor of the obligations
       of any other Debtor shall be eliminated so that any Claim and any
       guarantee thereof by any other Debtor, as well as any joint and/or several
       liability of any Debtor with respect to any other Debtor, shall be treated as
       one collective obligation of the Debtors. Any alleged defaults under any
       applicable agreement with the Debtors arising from substantive
       consolidation under this Plan shall be deemed cured as of the Effective
       Date.
                                               8
              Case 19-10872-KG         Doc 173      Filed 05/30/19       Page 9 of 19



                               IV. LAW AND ANALYSIS


The Disclosure Statement Fails to Provide Adequate Disclosure

       28.     Section 1125 of the Bankruptcy Code prohibits solicitation of votes on a

reorganization plan prior to court approval of a written disclosure statement, which

contains “adequate information.” See 11 U.S.C. § 1125(b). An exception to that

prohibition is for plan solicited prior to the commencement of the case. Id. However, a

prepetition solicitation must still be accompanied by a disclosure statement containing

adequate information, and a debtor proceeds at its own risk by making a prepetition

solicitation as the Court must still approve the disclosure statement.

       29.     Bankruptcy Rule 3017(d) mandates that all impaired creditors and equity

holders, whether in a voting class or otherwise, must be provided with a copy of the

Disclosure Statement.

       30.     “Adequate information” is defined in section 1125 as being:

               information of a kind, and in sufficient detail, as far as is
               reasonably practicable in light of the nature and history of
               the debtor and the condition of debtor’s books and records,
               that would enable a reasonable hypothetical investor typical
               of holders of claims or interests of the relevant class to make
               an informed judgment about the plan, but adequate
               information need not include such information about any
               other possible or proposed plan.

   11 U.S.C. § 1125(a)(1).

       31.     The disclosure statement requirements of Section 1125 are “crucial to the

effective functioning of the federal bankruptcy system[;] . . . the importance of full and

honest disclosure cannot be overstated.” Ryan Operations G.P. v. Santiam-Midwest

Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996) (citing Oneida Motor Freight, Inc. v.

United Jersey Bank (In re Oneida Motor Freight, Inc.), 848 F.2d 414 (3d Cir. 1988)).

       32.     “Adequate information” under § 1125 is “determined by the facts and

                                             9
              Case 19-10872-KG         Doc 173      Filed 05/30/19     Page 10 of 19



circumstances of each case.” See Oneida, 848 F.2d at 417 (citing H.R. Rep. No. 595, 97th

Cong., 2d Sess. 266 (1977)). The “adequate information” requirement is designed to help

creditors in their negotiations with debtors over proposed plans. See Century Glove, Inc.

v. First American Bank, 860 F.2d 94 (3d Cir. 1988).

       33.     The Disclosure Statement here is defective for a number of reasons. First,

it fails to include any discussion of the Litigation Claims to be transferred to the Fuse

Litigation Trust. There is no discussion of the numbers of claims, the types of claims, or

an estimate as to the value of these claims.

       34.     Second, General Unsecured Creditors may have been lulled into believing

that, while they are not receiving any distribution on their claims, they would not be

subject to any avoidance actions. The Plan Supplement filed on April 23, 2019, stated

that only the Debtors’ claims against DirecTV and its affiliates were being preserved.

Thus, unsecured creditors would have reasonably concluded that the Debtors were not

preserving any avoidance actions.

       35.     However, the Amended Plan Supplement, filed on May 21, 2019, altered

the claims that are being preserved. Rather than preserving only those claims against

DirecTV, the Debtors disclosed that they intended to preserve any and all causes of

action, including avoidance actions. Unsecured Creditors may have objected to the

transfer of avoidance actions against them solely for the benefit of the Debtors’

prepetition lenders had they timely and unambiguously been informed.

       36.     This confusion is exacerbated by the fact that the “Solicitation Materials”

tab at the Debtors’ claims agent site was not updated to include the Amended Plan

Supplement. Thus, creditors who were sophisticated enough to check to see whether the

Debtors filed an amended supplement by the deadline to do so may have concluded that

no such amendment had been filed. In addition, the Disclosure Statement does not


                                               10
              Case 19-10872-KG          Doc 173      Filed 05/30/19    Page 11 of 19



expressly disclose that avoidance actions are being included in the Trust Assets for the

benefit of the secured lender, whose prepetition security interest would not have extended

to such assets.

       37.        Third, while the Plan Supplement includes a Sale Bonus Plan, disclosing a

possibility of a sale of the Reorganized Debtors within one year after the Effective Date,

there is no mention of such sale in the Disclosure Statement.

       38.        These missing and inconsistent disclosures fail to meet the standard of

“adequate information” and final approval of the Disclosure Statement should be denied.


The Debtors’ Releases Must Be Supported By An Appropriate Factual Record

       39.        The Plan provides releases by the Debtors and their estates of numerous

non-debtor parties, including (a) all of the Debtors’ predecessors, successors, assigns and

present and former Affiliates (whether by operation of law or otherwise) and subsidiaries,

and each of their respective current and former officers, directors, principals, employees,

employers, shareholders, members (including ex officio members), general partners,

limited partners, agents, managers, managing members, financial advisors, attorneys,

accountants, investment bankers, investment advisors, consultants, representatives, and

other professionals, in each case acting in such capacity at any time, and any Person

claiming by or through any of them, (b) the Senior Secured Notes Trustee, the Supporting

Noteholders; and the Holders of the Senior Secured Notes Claims who vote in favor of

the Plan; and (c) each of the “Related Persons” (including Affiliates, subsidiaries,

officers, directors, professionals, etc.) of the Senior Secured Notes Trustee, the

Supporting Noteholders, and the Holders of the Senior Secured Notes Claims who vote in

favor of the Plan.


                                              11
             Case 19-10872-KG          Doc 173     Filed 05/30/19      Page 12 of 19



       40.     Pursuant to this Court’s decision in In re Tribune Company, 464 B.R. 126

(Bankr. D. Del. 2011), and In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del.

2011), among others, the five factors set forth in In re Zenith Elecs. Corp., 241 B.R. 92,

110 (Bankr. D. Del 1999) and In re Master Mortgage Inv. Fund, Inc., 168 B.R. 930, 937-

38 (Bankr. W. D. Mo. 1994) should be considered to determine whether, notwithstanding

§ 524(e) of the Code, a plan may provide for releases by debtors of non-debtor entities.

Those factors are as follows:


               1.      identity of interests between debtor and non-debtor releasee, so
                       that a suit against the non-debtor will deplete the estate’s resources
                       (e.g., due to a debtor’s indemnification of a non-debtor);

               2.      substantial contribution to the plan by non-debtor;

               3.      necessity of release to the reorganization;

               4.      overwhelming acceptance of plan and release by creditors; and

               5.      payment of all or substantially all of the claims of the creditors and
                       interest holders under the plan.

Tribune, 464 B.R. at 186 (citing Washington Mutual, 442 B.R. at 346 (citing Zenith, 241

B.R. at 110)); see also In re Spansion, Inc., 426 B.R. 114, 142-43, n. 47 (Bankr. D. Del.

2010); In re Coram Healthcare Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004). “The

factors are neither exclusive nor conjunctive requirements, but simply provide guidance

in the Court’s determination of fairness.” Tribune, 464 B.R. at 186 (citing Washington

Mutual, 442 B.R. at 346).

       41.     The Debtors have the burden to establish whether the Zenith factors have

been met as to each of the non-debtors who are the beneficiaries of the Debtor Releases.

In the present cases, neither the Plan nor the Disclosure Statement address whether any of

the Zenith factors are met for any of the Released Parties. It is clear, however, that the
                                             12
              Case 19-10872-KG         Doc 173      Filed 05/30/19      Page 13 of 19



fifth Zenith factor, which is the payment of all or substantially all of the claims of the

Debtors’ creditors and interest holders, will not be met, because General Unsecured

Creditors will not be receiving any distribution.

       42.     Moreover, this Court on numerous occasions has expressly rejected

releases to be given by debtors in favor of their directors, officers, employees and

professionals. In Washington Mutual, this Court found that there was insufficient basis

for the debtors’ release of their directors, officers and professionals, even though one of

the Zenith factors, identity of interest, was present. 442 B.R. at 349-350 (citing

Continental Airlines, 203 F.3d at 216). The Court held as follows:


               With respect to the directors, officers or professionals of the Debtors
               and the Committee who served in the chapter 11 cases, they are
               receiving exculpations . . . . Consequently, the releases as to them are
               unnecessary, duplicative or exceed the limits of what they are entitled
               to receive.”

Id. at 350 (emphasis added).

       43.     In Washington Mutual, this Court rejected the argument that the Debtors’

directors and officers made a “contribution” to the case, finding that their only

contribution was the negotiation of a global settlement and the plan, which activities “are

nothing more than what is required of directors and officers of debtors in possession (for

which they have received compensation and will be exculpated) . . . ” Id. at 354

(emphasis added).”


       44.     In Tribune, this Court rejected the release by the debtors in that case of the

debtors’ Related Persons, which, as here, included all the debtors’ “current and former




                                              13
              Case 19-10872-KG        Doc 173      Filed 05/30/19     Page 14 of 19



officers, directors, employees, attorneys, advisors and professionals.” 464 B.R. at 187.

Applying the Zenith/Master Mortgage factors, the Court held:


               There is no basis in the record to support any finding that any
               “substantial contribution” has been made by the Debtors’ Related
               Persons or that a release is necessary to the reorganization. Despite
               acceptance by a majority of creditors, I cannot conclude that the Plan’s
               release of the Debtors’ Related Persons, based on this record, would be
               fair.

Id. at 188.

        45.    Likewise, this Court in In re Genesis Health Ventures, Inc., 266 B.R. at

606–07, similarly rejected the debtors’ release of their officers, directors, employees and

professionals, holding that:


               [T]he release of the debtors’ pre-petition claims against the
               officers, directors, employees and professionals of the debtors is
               beyond the post-petition focus of the PWS Holding Corporation
               [228 F.3d 224 (3d Cir. 2000)] release clause. . . . As in Zenith, the
               officers and directors of the debtors no doubt made meaningful
               contribution to the reorganization by designing and implementing
               the operational restructuring of the companies, and negotiating the
               financial restructuring with parties in interest. However, the
               officers, directors and employees have been otherwise
               compensated for their contributions, and the management functions
               they performed do not constitute contributions of “assets” to the
               reorganization.

Id.
        46.    The Court’s rejection, in Washington Mutual, Tribune, and Genesis, of

releases by debtors in favor of their own directors, officers and professionals and

employees is supported by the ruling of the Third Circuit in Continental. In that case,

although ruling in the context of non-consensual third party releases, the Third Circuit

stated, “we have found no evidence that the non-debtor D & Os provided a critical

financial contribution to the Continental Debtors’ plan that was necessary to make the
                                            14
              Case 19-10872-KG         Doc 173     Filed 05/30/19      Page 15 of 19



plan feasible in exchange for receiving a release of liability.” 203 F.3d at 215; see also

Spansion, 426 B.R. at 145 (rejecting the argument that debtors’ officers and directors

made a “critical financial contribution” to the Debtors’ plan by working long hours for no

additional pay, and ruling the same with respect to the debtors’ professionals).

        47.    As the Court in Washington Mutual pointed out, the Debtors directors,

officers and professionals are to receive exculpations under the Plan, and as such should

not be able to “exceed the limits of what they are entitled to receive” under the

exculpation clause by getting a broader form of exculpation through a release. 442 B.R.

at 350. The limits of exculpations were set forth by the Third Circuit in In re PWS

Holding Corp., 228 F.3d 224 (3d Cir. 2000), and they must exclude “willful misconduct

or gross negligence.” Id. at 246; see Washington Mutual, 442 B.R. at 350, citing PWS.

        48.    This Court has also rejected releases of parties similar to the Related

Parties in these cases. In Washington Mutual, as here, the parties to be released by the

debtors included the “respective present and former Affiliates and each of their respective

current and former members, partners, equity holders, officers, directors, employees,

managers, shareholders, [and] partners.” 442 B.R. at 350. The Court found that “[t]here

is no explanation why all present and former Affiliates of Released Parties are included in

the broad release granted by the Debtors; this should be deleted.” Id. The same is true

here.

        49.    The Debtors have the burden to establish whether the Zenith factors have

been met as to each of the non-debtors who are the beneficiaries of the Debtor Releases.

Because an evidentiary predicate is necessary to approve the Debtor Releases, the U.S.



                                             15
                Case 19-10872-KG        Doc 173     Filed 05/30/19     Page 16 of 19



Trustee reserves argument on this issue until the record at the confirmation hearing is

closed.

The Proposed Compromise Language is Overbroad


          50.    Article V.A. of the Plan provides that, pursuant to Section 1123 of the

Bankruptcy Code and Bankruptcy Code 9019, “the provisions of the Plan will constitute

a good faith compromise and settlement of all Claims and Equity Interests and

controversies resolved pursuant to the Plan.”

          51.    Section 1123(b)(3)(A) of the Bankruptcy Code permits a plan proponent

to propose: “…the settlement or adjustment of any claim or interest belonging to the

debtor or to the estate.” (Emphasis added). This provision does not authorize a plan

proponent to settle claims against the debtor or estate. Rather, that is called a discharge.

          52.    A Debtor may not do by indirection what it cannot do directly. This

principle was most recently restated by the Supreme Court in the case of Law v. Siegel, --

- U.S. ---, 134 S. Ct. 1188 (2014). In discussing the principle that Section 105(a) of the

Bankruptcy Code may not be used to override explicit mandates of the Bankruptcy Code,

the court noted: “That is simply an application of the axiom that a statute’s general

permission to take actions of a certain type must yield to a specific prohibition found

elsewhere.” 134 S. Ct. at 1194. Thus here, the attempt to invoke Sections 363 and 1123

to otherwise circumvent the provisions of Chapter 11 and Section 1141(d)(3) is

inappropriate.

          53.    Sections 1129 (a) (1) and (7) of the Bankruptcy Code require a debtor to

make distributions pursuant to the priorities of the Bankruptcy Code. The distributions

under the Plan are pursuant to the priorities set forth in Chapter 11 and in Section 726 of
                                              16
              Case 19-10872-KG          Doc 173       Filed 05/30/19      Page 17 of 19



the Bankruptcy Code and not on any other basis.

The Debtors Must Meet the Standards for Substantive Consolidation.

        54.     The Plan seeks to substantively consolidate the Debtors solely for voting

and distribution purposes, while each Debtor continues its separate existence after the

Effective Date.

        55.     As set forth by the Third Circuit Court of Appeals in Genesis Health, 402

F.3d 416 (3d Cir. 2005), “[s]ubstantive consolidation treats separate legal entities as if

they were merged into a single survivor left with all the cumulative assets and labilities. .

. . The result is that claims of creditors against separate debtors morph to claims against

the consolidated survivor.” Id. at 423.

        56.     Substantive consolidation is a “remedy to be used ‘sparingly.’” In re

Owens Corning, 419 F. 3d 19, 205 (3d Cir. 2005)(citations omitted); Genesis, 402 F.3d at

423 (“Because its effect radically rearranges legal boundaries, assets and labilities,

substantive consolidation is typically a sparingly used remedy.”) The standard for

substantive consolidation was enunciated by Third Circuit in Owens Corning as follows:

“In our Court what must be proven (absent consent) concerning the entities for whom

substantive consolidation is sought is that (i) prepetition they disregarded separateness so

significantly their creditors relied on the breakdown of entity borders and treated them as

one legal entity, or (ii) post-petition their assets and liabilities are so scrambles that

separating them is prohibitive and hurts all creditors.” 419 F. 3d at 211.

        57.     The Court in Owens Corning further indicated that “[p]roponents of

substantive consolidation have the burden of showing one or the other rationale for

consolidation. The second rationale needs no explanation. The first, however, is more

                                               17
              Case 19-10872-KG          Doc 173      Filed 05/30/19      Page 18 of 19



nuanced. A prima facie case for it typically exists when based on the parties’ prepetition

dealings, a proponent proves corporate disregard creating contractual expectations of

creditors that they were dealing with debtors as one indistinguishable entity.” Id.

(citations omitted).

        58.     The purpose of substantive consolidation is to “rectify the seldom-seen

situation that calls for this last-resort remedy” that merges the assets and liabilities of

separate entities, and cannot be used for improper purposes, such as, “a ploy to deprive

one group of creditors of their right while providing a windfall to other creditors.” Id. at

199-200.

        59.     Because an evidentiary predicate is necessary on whether the elements

required for substantive consolidation have been met, the U.S. Trustee reserves argument

on this issue until the record on the hearing is closed.

Bonus Plans and Severance Policies That May Implicate Section 503(c) of the Code

        60.     The Plan provides for the assumption of certain employee plans, and

provides that the Reorganized Debtors will enter into other bonus and severance

agreements with employees.

        61.     Depending on the circumstances, the assumption of bonus and severance

policies, as well as any court approval of or order requiring the Reorganized Debtors to

enter into such policies post-effective date, could implicate 11 U.S.C. § 503(c). The U.S.

Trustee objects to any assumption or approval of any agreement that would violate 11

U.S.C. § 503(c).




                                              18
             Case 19-10872-KG         Doc 173     Filed 05/30/19     Page 19 of 19



                           V. RESERVATION OF RIGHTS


       62.     The U.S. Trustee leaves the Debtors to their burden of proof and reserves

any and all rights, remedies and obligations to, inter alia, complement, supplement,

augment, alter and/or modify this objection, file an appropriate Motion and/or conduct

any and all discovery as may be deemed necessary or as may be required and to assert

such other grounds as may become apparent upon further factual discovery.


       WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an

order denying confirmation of the Plan, and/or granting such other relief as this Court

deems appropriate, fair and just.




 Dated: May 30, 2019                             Respectfully submitted,
        Wilmington, Delaware
                                                 ANDREW R. VARA
                                                 ACTING UNITED STATES TRUSTEE
                                                 Region 3

                                                 By: /s/ Linda J. Casey
                                                 Linda J. Casey, Esquire
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Office of the United States Trustee
                                                 J. Caleb Boggs Federal Building
                                                 844 King Street, Suite 2207, Lockbox 35
                                                 Wilmington, DE 19801
                                                 (302) 573-6491
                                                 (302) 573-6497 (Fax)
                                                 Linda.Casey@usdoj.gov




                                            19
